Exhibit 10.7

RECOURSE LIABILITIES GUARANTY

(West Hills)

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, the
undersigned, CNL HEALTHCARE PROPERTIES, INC., a Maryland corporation (whether
one or more, hereinafter together called “Guarantor” in the singular) absolutely
guarantees and agrees to pay to THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a
New Jersey corporation (hereinafter called “Lender”), at the address designated
in the Instrument (as hereinafter defined) for payment thereof or as such
address may be changed as provided in the Instrument, all limited and full
recourse indebtedness of CHP CORVALLIS-WEST HILLS OR OWNER, LLC, a Delaware
limited liability company (“Owner”), and CHP CORVALLIS-WEST HILLS OR TENANT
CORP., a Delaware corporation (“Operator”, and together with Owner, “Borrower”),
under Sections 8.01 and 8.02 of the Loan Agreement (defined below), together
with all interest, attorneys’ fees and collection costs provided for herein (all
such indebtedness is hereinafter called the “Recourse Liabilities”), which
obligations of Borrower under the Loan Agreement and that certain Promissory
Note (West Hills) dated as of the date hereof, in the original principal amount
of Nine Million One Hundred Eighty-Seven Thousand and No/100 U.S. Dollars
($9,187,000.00), payable to the order of Lender, and all modifications, renewals
and extensions of and substitutions for said Promissory Note (said Promissory
Note and all modifications, renewals and extensions thereof and all
substitutions therefor hereinafter called the “Note”) are further evidenced and
secured by that certain Deed of Trust, Security Agreement and Fixture Filing
(West Hills – First) dated as of the date hereof (as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time,
hereinafter called the “Instrument”) from Borrower to First American Title
Insurance Company, as trustee, for the benefit of Lender, and that certain
Second Amended and Restated Loan Agreement among Borrower, the Related Borrowers
(as defined in the Instrument) and Lender of even date herewith (as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time, hereinafter called the “ Loan Agreement”). Guarantor further agrees to pay
any and all costs, attorneys’ fees and expenses incurred or expended by Lender
in collecting any of the Recourse Liabilities or in enforcing any right granted
hereunder. The term “Obligations” as used herein shall have the same meaning as
such term is defined in the Instrument.

AGREEMENT:

1. Except as otherwise specifically provided or limited herein, Guarantor shall
pay for the benefit of Lender all or any portion of the Recourse Liabilities
within fifteen (15) days after receipt of written notice from Lender specifying
that Borrower has failed to pay any of the Recourse Liabilities, setting forth
the amount of the Recourse Liabilities then due and payable, and making demand
for payment thereof by Guarantor.

2. Guarantor expressly waives presentment for payment, demand, notice of demand
and of dishonor and non-payment of the Recourse Liabilities, notice of intention
to accelerate the maturity of the Recourse Liabilities or any part thereof,
notice of disposition of collateral, notice of acceleration of the maturity of
the Recourse Liabilities or any part thereof, protest and notice of protest,
diligence in collecting, and the bringing of suit against any other party.
Lender shall be under no obligation to notify Guarantor of its acceptance hereof
or of any advances made or credit extended on the faith hereof or the failure of
Borrower to pay any of the Recourse Liabilities as they mature or any default in
the performance of any of the Obligations under the Documents, or to use
diligence in preserving the liability of any person on the Recourse Liabilities
or the Obligations or in bringing suit to enforce collection of the Recourse
Liabilities or performance of the Obligations. Guarantor waives all defenses
given to sureties or guarantors at law or in equity other than the actual
payment of the Recourse Liabilities and all defenses based upon questions as to
the validity, legality or enforceability of the Recourse Liabilities and/or the
Obligations and agrees that Guarantor shall be primarily liable hereunder.

 

Prudential Loan No. 706109394

CNL BV Portfolio

Recourse Liabilities Guaranty (West Hills)

 

1



--------------------------------------------------------------------------------

3. Lender, without authorization from or notice to Guarantor and without
impairing, modifying, changing, releasing, limiting or affecting the liability
of Guarantor hereunder, may from time to time at its discretion and with or
without valuable consideration, alter, compromise, accelerate, renew, extend or
change the time or manner for the payment of any or all of the Recourse
Liabilities, increase or reduce the rate of interest thereon, take and surrender
security, exchange security by way of substitution, or in any way it deems
necessary take, accept, withdraw, subordinate, alter, amend, modify or eliminate
security, add or release or discharge endorsers, guarantors or other obligors,
make changes of any sort whatsoever in the terms of payment of the Recourse
Liabilities, in the Obligations or in the manner of doing business with
Borrower, or settle or compromise with Borrower or any other person or persons
liable on the Recourse Liabilities or the Obligations on such terms as it may
see fit, and may apply all moneys received from Borrower or others, or from any
security held (whether held under a security instrument or not), in such manner
upon the Recourse Liabilities (whether then due or not) as it may determine to
be in its best interest, without in any way being required to marshal securities
or assets or to apply all or any part of such moneys upon any particular part of
the Recourse Liabilities. It is specifically agreed that Lender is not required
to retain, hold, protect, exercise due care with respect thereto, perfect
security interests in or otherwise assure or safeguard any security for the
Recourse Liabilities or the Obligations; no failure by Lender to do any of the
foregoing and no exercise or non-exercise by Lender of any other right or remedy
of Lender shall in any way affect any of Guarantor’s obligations hereunder or
any security furnished by Guarantor or give Guarantor any recourse against
Lender.

4. The liability of Guarantor hereunder shall not be modified, changed,
released, limited or impaired in any manner whatsoever on account of any or all
of the following: (a) the incapacity, death, disability, dissolution or
termination of Guarantor, Borrower, Lender or any other person or entity;
(b) the failure by Lender to file or enforce a claim against the estate (either
in administration, bankruptcy or other proceeding) of Borrower or any other
person or entity; (c) recovery from Borrower or any other person or entity
becomes barred by any statute of limitations or is otherwise prevented; (d) any
defenses, set-offs or counterclaims which may be available to Borrower or any
other person or entity (other than the actual payment of the Obligations);
(e) any transfer or transfers of any of the property covered by the Instrument,
the Loan Agreement or any other instrument securing the payment of the Note;
(f) any modifications, extensions, amendments, consents, releases or waivers
with respect to the Note, the Loan Agreement, the Instrument, any other
instrument now or hereafter securing the payment of the Note, or this Guaranty;
(g) any failure of Lender to give any notice to Guarantor of any default under
the Note, the Loan Agreement, the Instrument, any other instrument securing the
payment of the Note, or this Guaranty; (h) Guarantor is or becomes liable for
any indebtedness owing by Borrower to Lender other than under this Guaranty; or
(i) any impairment, modification, change, release or limitation of the liability
of, or stay of actions or lien enforcement proceedings against, Borrower, its
property, or its estate in bankruptcy resulting from the operation of any
present or future provision of the Bankruptcy Code (as defined in the
Instrument) or any other present or future federal or state insolvency,
bankruptcy or similar law (all of the foregoing hereinafter collectively called
“applicable Bankruptcy Law”) or from the decision of any court.

5. Lender shall not be required to pursue any other remedies before invoking the
benefits of the guaranties contained herein, and specifically it shall not be
required to make demand upon or institute suit or otherwise pursue or exhaust
its remedies against Borrower or any surety other than Guarantor or to proceed
against any security now or hereafter existing for the payment of any of the
Recourse Liabilities. Lender may maintain an action on this Guaranty without
joining Borrower therein and without bringing a separate action against
Borrower.

 

Prudential Loan No. 706109394

CNL BV Portfolio

Recourse Liabilities Guaranty (West Hills)

 

2



--------------------------------------------------------------------------------

6. If for any reason whatsoever (including but not limited to ultra vires, lack
of authority, illegality, force majeure, act of God or impossibility) the
Recourse Liabilities or the Obligations cannot be enforced against Borrower,
such unenforceability shall in no manner affect the liability of Guarantor
hereunder, and Guarantor shall be liable hereunder notwithstanding that Borrower
may not be liable for such Recourse Liabilities or such Obligations and to the
same extent as Guarantor would have been liable if such Recourse Liabilities or
Obligations had been enforceable against Borrower.

7. Guarantor absolutely and unconditionally covenants and agrees that in the
event that Borrower does not or is unable to pay the Recourse Liabilities for
any reason, including, without limitation, liquidation, dissolution,
receivership, conservatorship, insolvency, bankruptcy, assignment for the
benefit of creditors, sale of all or substantially all assets, reorganization,
arrangement, composition, or readjustment of, or other similar proceedings
affecting the status, composition, identity, existence, assets or obligations of
Borrower, or the disaffirmance or termination of any of the Recourse Liabilities
or Obligations in or as a result of any such proceeding, Guarantor shall pay the
Recourse Liabilities and no such occurrence shall in any way affect Guarantor’s
obligations hereunder.

8. Should the status of Borrower change, this Guaranty shall continue and also
cover the Recourse Liabilities of Borrower under the new status according to the
terms hereof. This Guaranty shall remain in full force and effect
notwithstanding any transfer of any of the property covered by the Loan
Agreement, the Instrument or the Assignment (as defined in the Instrument).

9. In the event any payment by Borrower to Lender is held to constitute a
preference under any applicable Bankruptcy Law, or if for any other reason
Lender is required to refund such payment or pay the amount thereof to any other
party, such payment by Borrower to Lender shall not constitute a release of
Guarantor from any liability hereunder, but Guarantor agrees to pay such amount
to Lender in accordance with Section 1 above and this Guaranty shall continue to
be effective or shall be reinstated, as the case may be, to the extent of any
such payment or payments.

10. Guarantor agrees that it shall not have (a) the right to the benefit of, or
to direct the application of, any security held by Lender (including the
property covered by the Loan Agreement, the Instrument, the Assignment, and any
other instrument securing the payment of the Note), any right to enforce any
remedy which Lender now has or hereafter may have against Borrower, or any right
to participate in any security now or hereafter held by Lender, or (b) any
defense arising out of the absence, impairment or loss of any right of
reimbursement or subrogation or other right or remedy of Guarantor against
Borrower or against any security resulting from the exercise or election of any
remedies by Lender (including the exercise of the power of sale under the
Instrument), or any defense arising by reason of any disability or other defense
of Borrower or by reason of the cessation, from any cause, of the liability of
Borrower.

11. The payment by Guarantor of any amount pursuant to this Guaranty shall not
in any way entitle Guarantor to any right, title or interest (whether by way of
subrogation or otherwise) in and to any of the Recourse Liabilities or any
proceeds thereof, or any security therefor, unless and until the full amount
owing to Lender on the Recourse Liabilities has been fully paid, but when the
same has been fully paid Guarantor shall be subrogated as to any payments made
by it to the rights of Lender as against Borrower and/or any endorsers, sureties
or other guarantors.

12. Notwithstanding any payments made by or for the account of Guarantor on
account of the Recourse Liabilities, Guarantor shall not be subrogated to any
rights of Lender until such time as Lender shall have received payment of the
full amount of all Recourse Liabilities. For the purposes of the preceding
sentence only, the Recourse Liabilities shall not be deemed to have been paid in
full by

 

Prudential Loan No. 706109394

CNL BV Portfolio

Recourse Liabilities Guaranty (West Hills)

 

3



--------------------------------------------------------------------------------

foreclosure of the Instrument or by acceptance of a deed in lieu thereof, and
Guarantor hereby waives and disclaims any interest which it might have in the
property covered by the Loan Agreement, the Instrument or the Assignment or
other collateral security for the Recourse Liabilities and the Obligations, by
subrogation or otherwise, following foreclosure of the Instrument or Lender’s
acceptance of a deed in lieu thereof.

13. Guarantor expressly subordinates its rights to payment of any indebtedness
owing from Borrower to Guarantor, whether now existing or arising at any time in
the future, to the prior right of Lender to receive or require payment in full
of the Recourse Liabilities and until payment in full of the Recourse
Liabilities (and including interest accruing on the Note after any petition
under applicable Bankruptcy Law, which post-petition interest Guarantor agrees
shall remain a claim that is prior and superior to any claim of Guarantor
notwithstanding any contrary practice, custom or ruling in proceedings under
such applicable Bankruptcy Law generally), Guarantor agrees not to accept any
payment or satisfaction of any kind of indebtedness of Borrower to Guarantor or
any security for such indebtedness; provided, however, that, so long as no Event
of Default (as defined in the Loan Agreement) has occurred under the Documents,
the foregoing restriction on payment or satisfaction of indebtedness shall not
apply to any distributions or payments of indebtedness made (i) to any Guarantor
as the holder of an equity interest in Borrower or in payment or satisfaction of
indebtedness to Guarantor, (ii) in the ordinary course of Borrower’s business,
and (iii) more than ninety (90) days prior to an Event of Default under the
Documents. If Guarantor should receive any such payment, satisfaction or
security for any indebtedness of Borrower to Guarantor in contravention of the
foregoing sentence, Guarantor agrees forthwith to deliver the same to Lender in
the form received, endorsed or assigned as may be appropriate for application on
account of, or as security for, the Recourse Liabilities and until so delivered,
agrees to hold the same in trust for Lender.

14. Under no circumstances shall the aggregate amount paid or agreed to be paid
hereunder exceed the highest lawful rate permitted under applicable law (the
“Maximum Rate”) and the payment obligations of Guarantor hereunder are hereby
limited accordingly. If under any circumstances, whether by reason of
advancement or acceleration of the unpaid principal balance of the Note or
otherwise, the aggregate amounts paid hereunder shall include amounts which by
law are deemed interest and which could exceed the Maximum Rate, Guarantor
stipulates that payment and collection of such excess amounts shall have been
and will be deemed to have been the result of a mistake on the part of both
Guarantor and Lender, and Lender shall promptly credit such excess (only to the
extent such interest payments are in excess of the Maximum Rate) against the
unpaid principal balance of the Note, and any portion of such excess payments
not capable of being so credited shall be refunded to Guarantor. The term
“applicable law” as used in this paragraph shall mean the laws of the Property
State (as such term is defined in the Loan Agreement) or the laws of the United
States, whichever laws allow the greater rate of interest, as such laws now
exist or may be changed or amended or come into effect in the future.

15. Guarantor hereby represents, warrants and covenants to and with Lender as
follows: (a) the making of the Loan by Lender to Borrower is and will be of
direct interest, benefit and advantage to Guarantor; (b) Guarantor is solvent,
is not bankrupt and has no outstanding liens, garnishments, bankruptcies or
court actions which could render Guarantor insolvent or bankrupt, and there has
not been filed by or against Guarantor a petition in bankruptcy or a petition or
answer seeking an assignment for the benefit of creditors, the appointment of a
receiver, trustee, custodian or liquidator with respect to Guarantor or any
substantial portion of Guarantor’s property, reorganization, arrangement,
rearrangement, composition, extension, liquidation or dissolution or similar
relief under applicable Bankruptcy Law; (c) all reports, financial statements
and other financial and other data which have been or may hereafter be furnished
by Guarantor to Lender in connection with this Guaranty are or shall be true and
correct in all material respects and do not and will not omit to state any fact
or circumstance necessary to make the

 

Prudential Loan No. 706109394

CNL BV Portfolio

Recourse Liabilities Guaranty (West Hills)

 

4



--------------------------------------------------------------------------------

statements contained therein not misleading and do or shall fairly represent the
financial condition of Guarantor as of the dates and the results of Guarantor’s
operations for the periods for which the same are furnished, and no material
adverse change has occurred since the dates of such reports, statements and
other data in the financial condition of Guarantor; (d) to the best of
Guarantor’s knowledge after due inquiry and investigation, the execution,
delivery and performance of this Guaranty do not contravene, result in the
breach of or constitute a default under any mortgage, deed of trust, lease,
promissory note, loan agreement or other contract or agreement to which
Guarantor is a party or by which Guarantor or any of its properties may be bound
or affected and do not violate or contravene any law, order, decree, rule or
regulation to which Guarantor is subject; (e) there are no judicial or
administrative actions, suits or proceedings pending or, to the best of
Guarantor’s knowledge, threatened against or affecting Guarantor that would have
a material adverse effect on Guarantor’s ability to perform its obligations
under this Guaranty or involving the validity, enforceability or priority of
this Guaranty; and (f) this Guaranty constitutes the legal, valid and binding
obligation of Guarantor enforceable in accordance with its terms.

16. Guarantor will deliver to Lender, within one hundred twenty (120) days after
the end of Guarantor’s fiscal year, the most recent financial statements of
Guarantor in scope and detail reasonably satisfactory to Lender (or, if
Guarantor does not have financial statements prepared, the most recent financial
statements of Guarantor’s parent). The statements shall be sworn and certified
as to accuracy by Guarantor.

17. Where two or more persons or entities have executed this Guaranty, unless
the context clearly indicates otherwise, all references herein to “Guarantor”
shall mean the guarantors hereunder or either or any of them. All of the
obligations and liability of said guarantors hereunder shall be joint and
several. Suit may be brought against said guarantors, jointly and severally, or
against any one or more of them or less than all of them, without impairing the
rights of Lender against the other or others of said guarantors; and Lender may
compound with any one or more of said guarantors for such sums or sum as it may
see fit and/or release a portion of said guarantors from all further liability
to Lender for any Recourse Liabilities without impairing the right of Lender to
demand and collect the balance of such Recourse Liabilities from the other or
others of said guarantors not so compounded with or released; but it is agreed
among said guarantors themselves, however, that such compounding and release
shall in nowise impair the rights of said guarantors as among themselves.

18. Except as otherwise provided herein, the rights of Lender are cumulative and
shall not be exhausted by its exercise of any of its rights hereunder or
otherwise against Guarantor or by any number of successive actions until and
unless all Recourse Liabilities have been paid and each of the obligations of
Guarantor hereunder has been performed.

19. Any notice or communication required or permitted hereunder shall be given
in writing, sent by (a) personal delivery, or (b) expedited delivery service
with proof of delivery, or (c) United States mail, postage prepaid, registered
or certified mail, sent to the intended addressee at the address shown below, or
to such other address or to the attention of such other person as hereafter
shall be designated in writing by the applicable party sent in accordance
herewith. Any such notice or communication shall be deemed to have been given
and received either at the time of personal delivery or, in the case of delivery
service or mail, as of the date of first attempted delivery at the address and
in the manner provided herein, or in the case of telegram, telex or telecopy,
upon receipt.

20. This Guaranty shall be deemed to have been made under and shall be governed
by the laws of the applicable Property State in all respects.

 

Prudential Loan No. 706109394

CNL BV Portfolio

Recourse Liabilities Guaranty (West Hills)

 

5



--------------------------------------------------------------------------------

21. This Guaranty may be executed in any number of counterparts with the same
effect as if all parties hereto had signed the same document. All such
counterparts shall be construed together and shall constitute one instrument,
but in making proof hereof it shall only be necessary to produce one such
counterpart.

22. This Guaranty may only be modified, waived, altered or amended by a written
instrument or instruments executed by the party against which enforcement of
said action is asserted. Any alleged modification, waiver, alteration or
amendment which is not so documented shall not be effective as to any party.

23. The books and records of Lender showing the accounts between Lender and
Borrower shall be admissible in any action or proceeding hereon as prima facie
evidence of the items set forth herein.

24. Guarantor waives and renounces any and all homestead or exemption rights
Guarantor may have under the Constitution or the laws of any state as against
Guarantor, and does transfer, convey and assign to Lender a sufficient amount of
such homestead or exemption as may be allowed, including such homestead or
exemption as may be set apart in bankruptcy, to pay the Recourse Liabilities.
Guarantor hereby directs any trustee in bankruptcy having possession of such
homestead or exemption to deliver to Lender a sufficient amount of property or
money set apart as exempt to pay the Recourse Liabilities.

25. The terms, provisions, covenants and conditions hereof shall be binding upon
Guarantor and the heirs, devisees, representatives, successors and assigns of
Guarantor and shall inure to the benefit of Lender and all transferees, credit
participants, successors, assignees and/or endorsees of Lender. Within this
Guaranty, words of any gender shall be held and construed to include any other
gender and words in the singular number shall be held and construed to include
the plural and words in the plural number shall be held and construed to include
the singular, unless the context otherwise requires. A determination that any
provision of this Guaranty is unenforceable or invalid shall not affect the
enforceability or validity of any other provision and any determination that the
application of any provision of this Guaranty to any person or circumstance is
illegal or unenforceable shall not affect the enforceability or validity of such
provision as it may apply to any other persons or circumstances.

26. None of Guarantor’s respective officers, directors, shareholders, employees,
agents, parents or principals (each a “Related Party”) shall have any liability
for Guarantor’s obligations set forth in this Guaranty, except with respect to a
Related Party that is also a guarantor of such obligations and except as
otherwise provided in the Documents.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

[SIGNATURES ON FOLLOWING PAGE]

 

Prudential Loan No. 706109394

CNL BV Portfolio

Recourse Liabilities Guaranty (West Hills)

 

6



--------------------------------------------------------------------------------

EXECUTED this 3rd day of March, 2014.

 

GUARANTOR: CNL HEALTHCARE PROPERTIES, INC., a Maryland corporation By:  

/s/ Steven M. Wortman

Name:   Steven M. Wortman Title:   Senior Vice President   [CORPORATE SEAL]

The address of Guarantor is:

CNL Healthcare Properties, Inc.

450 South Orange Avenue

Orlando, Florida 32801

Attention: Holly J. Greer, Senior

Vice President and General Counsel, and

Joseph T. Johnson, Senior Vice President

and Chief Financial Officer

The address of Lender is:

The Prudential Insurance Company of America

c/o Prudential Asset Resources, Inc.

2100 Ross Avenue, Suite 2500

Dallas, Texas 75201

Attention: Asset Management Department

Reference Loan No. 706109394

With a copy to:

The Prudential Insurance Company of America

c/o Prudential Asset Resources, Inc.

2100 Ross Avenue, Suite 2500

Dallas, Texas 75201

Attention: Legal Department

Reference Loan No. 706109394

 

Prudential Loan No. 706109394

CNL BV Portfolio

Recourse Liabilities Guaranty (West Hills)